DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-16 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 2/3/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 USC 103 as being unpatentable over by US Patent Application Number 2007/0295120 by Gerbier in view of US Patent Number 7,464,896 to Carl, US Patent Number 8,944,368 to Elliot, and US Patent Application 2017/0174337 by Roberts.

Regarding claim 1, Gerbier discloses an actuator (linear actuator arrangement 10) comprising an output shaft (output shaft 28) and a control system configured to move the output shaft for actuating a component, wherein the control system comprises:
A first drive system (first actuator 12) comprising a first movable component (pivot 22) and a first screw shaft (first output shaft 14); and
A second drive system (second actuator 16) comprising a second movable component (pivot arrangement 22) and a second screw shaft (second output shaft 18);
Wherein the first component and the second component are connected to the output shaft, and each other, by a connecting member (link 20) that moves with the first component and the second component to move the output shaft for actuating a component (paragraph 17 discloses “The pivot arrangements 22 are designed in such a manner as to allow pivoting movement to occur between the shafts 14, 18 and the link 20”) and the control system further comprises:
One or more bearing arrangements (spherical pivot arrangements 22) configured to permit movement of the connecting member by the first movable component or the second movable component upon failure, disengagement, shutdown or other stoppage of the second drive system or the first drive system, respectively (paragraph 3 discloses “providing two or more actuators in each location in which an actuator arrangement is required, each individual actuator being capable of driving the flight control surface or other component in the event of the failure of the other actuator”);
The first screw shaft defining a first axis and the second screw shaft defining a second axis (see Figures 1-2);
Wherein the first and second drive systems are located symmetrically on opposed sides of the output shaft (Figures 1-2 show first actuator 12 and second actuator 16 being located symmetrically on opposite sides of output shaft 28).
Gerbier does not disclose the first movable component being translatable along a first screw shaft of the first drive system, and the second movable component being translatable along a second screw shaft of the second drive system.  However, this limitation is taught by Carl.  Carl discloses an actuator for stabilizers on an aircraft, and Figure 2 shows screw shafts 3a and 4a connected to movable components 4a and 4b to actuate horizontal stabilizer 5.  It would be obvious to a person having ordinary skill in the art to modify Gerbier using the teachings from Carl as a substitution of known types of linear actuators for aircrafts.  
Gerbier and Carl do not disclose the first and second drive systems each comprising a pair of electric motors and each pair of electric motors being located symmetrically on opposed sides of the output shaft and configured to rotate a respective screw shaft, and each electric motor of the pair of electric motors of each of the first and second drive systems being configured to rotate the respective screw shaft independently of the other electric motor of the pair of electric motors via a gear arrangement, wherein the gear arrangement of each of the electric motors of the pair of electric motors is located at an axial end of the respective screw shaft.  However, this limitation is taught by Elliot.  Figure 3a shows a screw shaft 102 having motors 228 and 230 on opposed sides.  Gerbier suggests that “providing two or more actuators in each location in which an actuator arrangement is required, each individual actuator being capable of driving the flight control surface or other component in the event of the failure of the other actuator” (paragraph 3).  It would thus be obvious to a person having ordinary skill in the art to modify Gerbier and Carl using the teachings from Elliot in order to provide redundant motors in case one fails.
Gerbier, Carl, and Elliott do not disclose each electric motor of the pair of electric motors of each of the first and second drive systems extending parallel but axially offset from the first axis of the first screw shaft and the second axis of the second screw shaft.  However, this limitation is taught by Roberts.  Roberts discloses motors 102 extending parallel but axially offset from the axis of drive shaft 104 (see Figure 3).  Roberts suggests that “the motors could be located on either side or on both sides (using another drive shaft cogwheel), and/or in other locations relative to the propeller 106 or the frame 108”.  It would be obvious to a person having ordinary skill in the art to modify Gerbier, Carl, and Elliott using the teachings from Roberts in order to position motors for redundancy or to adapt the positions of the motors to the frame of the structure as needed.    

Regarding claim 2 (dependent on claim 1), Gerbier discloses a first of said one or more bearing arrangements being associated with said first movable component, a second of said one or more bearing arrangements is associated with said second movable component.  Figures 1 and 2 shows a spherical pivot arrangement associated with each output shaft 14 and 18.

Regarding claim 3 (dependent on claim 2), Gerbier discloses said bearing arrangement permitting rotational movement of said connecting member with respect to said first movable component, as well as sliding movement of said connecting member towards and away from said first movable component.  Paragraph 17 discloses “The pivot arrangements 22 are designed in such a manner as to allow pivoting movement to occur between the shafts 14, 18 and the link 20, and in addition to allow some sliding movement to occur therebetween in the direction of the axis 24 of the link 20”.

Regarding claim 4 (dependent on claim 2), Gerbier discloses said second bearing arrangement permitting rotational movement of said connecting member with respect to said second movable component, as well as sliding movement of said connecting member towards and away from said second movable component.  Paragraph 17 discloses “The pivot arrangements 22 are designed in such a manner as to allow pivoting movement to occur between the shafts 14, 18 and the link 20, and in addition to allow some sliding movement to occur therebetween in the direction of the axis 24 of the link 20”.

Regarding claim 5 (dependent on claim 1), Gerbier discloses said one or more bearing arrangements each comprising a rotational bearing to allow the connecting member to rotate relative to the first movable component and/or the second movable component.  Paragraph 17 discloses “The pivot arrangements 22 are designed in such a manner as to allow pivoting movement to occur between the shafts 14, 18 and the link 20”.  

Regarding claim 6 (dependent on claim 5), Carl further teaches said rotational bearing comprising an outer, cylindrical surface of a flange connected to, or forming part of the first movable component or the second movable component (spindle nuts 4a and 4b), wherein the outer, cylindrical surface is a bearing surface (column 1, lines 35-36 disclose “a spindle 3 whose spindle nut 4 moves in a translatory manner”).  

Regarding claim 7 (dependent on claim 1), Gerbier discloses said one or more bearing arrangements each comprising a sliding bearing to allow the connecting member to slide towards or away from the first movable component and/or the second movable component.  Paragraph 17 discloses “The pivot arrangements 22 are designed in such a manner as to allow pivoting movement to occur between the shafts 14, 18 and the link 20, and in addition to allow some sliding movement to occur therebetween in the direction of the axis 24 of the link 20”.

Regarding claim 8 (dependent on claim 7), Gerbier does not disclose said sliding bearing comprising an intermediate component that is slidably received within a pocket of the connecting member.  However, Figures 1 and 2 show the ends of link 20 being received in a pocket of pivot arrangements 22.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the arrangement to put pivot arrangements 22 within a pocket at the ends of link 20 instead, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 9 (dependent on claim 6), Carl further teaches 
Said one or more bearing arrangements each comprise a sliding bearing to allow the connecting member to slide towards or away from at least one of the first movable component and the second movable component (spindle nuts 4a and 4b);
Wherein said sliding bearing comprises an intermediate component (see Figure 2); and
Wherein said outer, cylindrical surface of said flange being in sliding engagement with a cylindrical surface of said intermediate component (column 1, lines 35-36 disclose “a spindle 3 whose spindle nut 4 moves in a translatory manner”).
Gerbier and Carl do not disclose the sliding bearing being slidably received within a pocket of the connecting member.  However, Figures 1 and 2 show the ends of link 20 being received in a pocket of pivot arrangements 22.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the arrangement to put pivot arrangements 22 within a pocket at the ends of link 20 instead, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 10 (dependent on claim 1), Gerbier discloses said connecting member being connected to said output shaft via a central, rotational bearing (pivotable output connection 26).  

Regarding claim 11 (dependent on claim 10), Gerbier does not disclose said central, rotational bearing comprising an outer, cylindrical surface of a flange connected to or forming part of said output shaft, and a mating, cylindrical surface of said connecting member.  However, it would have been an obvious matter of design choice to make the different portions of the pivot arrangement of whatever form or shape was desired or expedient, such as a cylindrical surface if pivot is only required in two dimensions. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claims 12 (dependent on claim 11) and 13 (dependent on claim 12), Gerbier does not explicitly disclose said flange connected to or forming part of the output shaft extending into an aperture of said connecting member, wherein said mating, cylindrical surface of said connecting member forms an inner surface of said aperture.  However, it would be obvious to a person having ordinary skill in the art to extend the output shaft into an aperture of link 20 similarly to the connections 22 as shown in Figures 1-2 as a well-known way of forming a pivoting connection.

Regarding claim 14 (dependent on claim 1), Gerbier discloses said output shaft being operatively connected to a flight control surface of an aircraft.  Paragraph 3 discloses “providing two or more actuators in each location in which an actuator arrangement is required, each individual actuator being capable of driving the flight control surface or other component in the event of the failure of the other actuator”.

Regarding claim 15 (dependent on claim 1), Gerbier discloses driving said output shaft in the event of a mechanical failure of one of said first movable component and said second movable component using the other of said first movable component or said second movable component.  Paragraph 3 discloses “providing two or more actuators in each location in which an actuator arrangement is required, each individual actuator being capable of driving the flight control surface or other component in the event of the failure of the other actuator”.

Regarding claim 16, Gerbier discloses an actuator (linear actuator arrangement 10) comprising an output shaft (output shaft 28) and a control system configured to move the output shaft for actuating a component, wherein the control system comprises:
A first drive system (first actuator 12); 
A second drive system (second actuator 16);
A connecting member (link 20) including a central rotational bearing (pivotable output connection 26) that connects the connecting member to the output shaft (output shaft 28);
A first bearing arrangement and a second bearing arrangement (spherical pivot arrangements 22),
Wherein the first and second screw shafts are located symmetrically on opposed sides of the output shaft,
Wherein the first nut and the second nut are connected to the output shaft, and to each other, by the connecting member (pivot arrangements 22 are connected to output shaft 28 and to each other by link 20),
Wherein the connecting member is configured to move with the first nut and the second nut to move the output shaft for actuating a component (paragraph 19 discloses “when it is desired to move the output shaft 28 to an extended position, the first and second actuators 12, 16 are both driven to cause linear movement of the respective output shafts 14, 18 to occur”),
Wherein the first bearing arrangement is configured to permit rotation of the connecting member by the first nut upon failure, disengagement, shutdown or other stoppage of the second drive system, wherein the second bearing arrangement is configured to permit rotation of the connecting member by the second nut upon failure, disengagement, shutdown or other stoppage of the first drive system (paragraph 3 discloses “providing two or more actuators in each location in which an actuator arrangement is required, each individual actuator being capable of driving the flight control surface or other component in the event of the failure of the other actuator”).
Gerbier does not disclose the first drive system comprising a first nut, a first screw shaft that defines a first axis, a first transmission arrangement, wherein the first nut is configured to translate along the first screw shaft upon rotation of the first screw shaft, wherein the second drive system comprises a second nut, a second screw shaft that defines a second axis, a third transmission arrangement, wherein the second nut is configured to translate along the second screw shaft upon rotation of the second screw shaft.  However, this limitations are taught by Carl.  Carl discloses two drives systems comprising spindle nuts 4a and 4b, screw shafts 3a and 3b, transmission arrangements 2a and 2b, wherein the nuts are configured to translate along the screw shafts upon rotation of the screw shafts (column 1, lines 35-36 disclose “a spindle 3 whose spindle nut 4 moves in a translatory manner”).  It would be obvious to a person having ordinary skill in the art to modify Gerbier using the teachings from Carl as a substitution of known types of linear actuators for aircrafts.  
Gerbier and Carl do not disclose the transmission arrangements being gears.  However, it would be obvious to a person having ordinary skill in the art to modify Gerbier and Carl to use gears as a well-known type of transmission device.
Gerbier and Carl do not disclose a second gear arrangement, wherein the first and second gear arrangements are positioned at axially opposite ends of the first screw shaft, the first electric motor rotating the first screw shaft via the first gear arrangement, a second electric motor configured to independently rotate the first screw shaft via the second gear arrangement, a fourth gear arrangement, wherein the third and fourth gear arrangements are positioned at axially opposite ends of the second screw shaft, a fourth electric motor configured to independently rotate the second screw shaft via the fourth gear arrangement.  However, this limitation is taught by Elliott.  Figure 3a shows a screw shaft 102 having motors 228 and 230 on opposed sides.  Gerbier suggests that “providing two or more actuators in each location in which an actuator arrangement is required, each individual actuator being capable of driving the flight control surface or other component in the event of the failure of the other actuator” (paragraph 3).  It would thus be obvious to a person having ordinary skill in the art to modify Gerbier and Carl using the teachings from Elliot in order to provide redundant motors in case one fails.
Elliott does not disclose wherein the first and second electric motors are axially aligned and positioned between the first and second gear arrangements and between the output shaft and the first screw shaft, wherein the third and fourth electric motors are axially aligned and positioned between the third and fourth gear arrangements and between the output shaft and the second screw shaft, wherein the first and third electric motors are located symmetrically on opposed sides of the output shaft, wherein the second and fourth electric motors are located symmetrically on opposed sides of the output shaft.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the motors wherever desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Gerbier, Carl, and Elliott do not disclose the first and second motors form a first pair of motors and the third and fourth motors form a second pair of motors and wherein the first and second pairs of electric motors extend parallel but axially offset form the first axis of the first screw shaft and the second axis of the second screw shaft.  However, this limitation is taught by Roberts.  Roberts discloses motors 102 extending parallel but axially offset from the axis of drive shaft 104 (see Figure 3).  Roberts suggests that “the motors could be located on either side or on both sides (using another drive shaft cogwheel), and/or in other locations relative to the propeller 106 or the frame 108”.  It would be obvious to a person having ordinary skill in the art to modify Gerbier, Carl, and Elliott using the teachings from Roberts in order to position motors for redundancy or to adapt the positions of the motors to the frame of the structure as needed.    

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but are moot in view of the current grounds of rejection in view of Roberts. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642